 1
 2
 3
 4
 5
 6
 7
 8
                         UNITED STATES DISTRICT COURT
 9
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                                  SOUTHERN DIVISION
11
     CARAVAN CANOPY INT’L, INC.,              Case No. 8:19-cv-01072-PSG-ADS
12                                            Case No. 5:19-cv-01224-PSG-ADS
                    Plaintiff,
13                                            Case No. 2:19-cv-06224-PSG-ADS
     v.                                       Case No. 2:19-cv-06952-PSG-ADS
14                                            Case No. 2:19-cv-06978-PSG-ADS
     COSTCO WHOLESALE
15   CORPORATION, LOWE’S HOME
     CENTERS, LLC, Z-SHADE CO.
16   LTD., WALMART INC.,                      ORDER GRANTING ENTRY OF
     SHELTERLOGIC CORP., et al.,              STIPULATED PROTECTIVE
17                                            ORDER AND E-DISCOVERY
                    Defendants.               ORDER
18
19         THIS COURT, having considered the parties’ Joint Stipulation for Entry of
20   Stipulated Protective Order and E-Discovery Order, HEREBY ORDERS
21   Protective Order and Standing Patent E-Discovery Order be issued in this action
22   regarding certain documents and information produced during discovery.
23
24         IT IS SO ORDERED.
25
26   Dated: March 3, 2020                             /s/ Autumn D. Spaeth
                                                 ______________________________
27                                               Honorable Autumn D. Spaeth
                                                 United States District Court Judge
28
     ORDER GRANTING ENTRY OF STIPULATED
     PROTECTIVE ORDER AND E-DISCOVERY ORDER                                     -1-
     CASE NO. 8:19-CV-01072-PSG-ADS
